Citation Nr: 0835664	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to November 
1972 in the United States Army, including service in the 
Republic of Vietnam from May 1969 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for the above-
referenced claim.  


FINDINGS OF FACT

1.  In May 2002, the RO denied entitlement to service 
connection for PTSD.  The veteran did not perfect an appeal 
of that decision.

2.  In a May 2005 rating decision, the RO determined that new 
and material evidence had not been received with which to 
reopen the veteran's previously denied claim of entitlement 
to service connection for PTSD.

3.  Evidence received since the May 2002 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for PTSD, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision which denied the veteran's claim 
of entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a); 20.1103 (2007).

2.  Subsequent to the May 2002 RO decision that denied the 
veteran's claim of entitlement to service connection for 
PTSD, new and material evidence to reopen the claim has not 
been received; therefore, the claim remains denied.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 207), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

With respect to his application to reopen the previously 
denied claim, VA satisfied the duty to notify by means of 
letters to the veteran dated in January 2005 and March 2006.  
The veteran was told of what was required to substantiate his 
claim for reopening a previously denied claim, and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he indentified as being helpful 
to his claim.  The letters provided the veteran with notice 
of what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Under these circumstances, 
the Board finds that VA has satisfied the requirements of the 
VCAA.  

VA satisfied the notice requirements under Dingess by letters 
dated in March 2006, wherein VA informed the veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and VA 
medical treatment records have been obtained.  In an attempt 
to obtain medical evidence relevant to the claim, the RO 
requested the veteran's medical records from the Social 
Security Administration National Records Center (SSA NRC), 
and was informed by the SSA NRC that his medical records have 
been destroyed.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  

The Board observes that no VA examination has been afforded 
to the veteran to obtain an additional evaluation of his 
claimed PTSD as related to service.  As to the applications 
to reopen previously denied claims, under the duty to assist, 
a VA medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. § 
3.159(c) (4)(iii)  (2007).  The Board, herein, finds that new 
and material evidence has not been received to reopen the 
previously denied claim.  Hence, remanding the matter for an 
examination is not warranted.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain psychoses may also be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.R.F. § 
4.125(a) (2007), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV). 
 
Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91, (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in a claim for service connection for PTSD.  In 
Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  The determination as to whether the veteran 
"engaged in combat with the enemy" is made, in part, by 
considering military citations that expressly denote as much.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
 
However, the Court has held that the Board may not rely 
strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. 91, 98 (1993). 
 
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

Legal Criteria for New and Material Evidence

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in January 2005, the new regulatory 
criteria are applicable.   

Analysis

In the May 2002 rating decision, the RO initially denied the 
veteran's claim for service connection for PTSD as the 
veteran did not have a diagnosis of PTSD at that time, and 
there was no verification of any service-related stressors.  
The RO determined that his service medical records and post-
service medical evidence of record were negative for a 
diagnosis of or treatment for any psychiatric disorders which 
would permit a finding of service connection.  Similarly, the 
RO informed the veteran that his military personnel records 
did not show that he had received any medals, decorations, 
ribbons, or citations that would indicate he engaged in 
combat during service.  His military personnel records listed 
his military occupational specialty as a track vehicle 
mechanic.  As the evidence did not demonstrate that service 
connection was warranted, the veteran's claim of entitlement 
to service connection for PTSD was denied.  

The veteran did not perfect an appeal of the May 2002 rating 
decision; therefore, the rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (2007).
    
The evidence received subsequent to May 2002 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995). 

In January 2005 the veteran filed an additional claim for 
entitlement to service connection for PTSD, which essentially 
constituted an application to reopen the previously denied 
claim.  In support of his application to reopen, the veteran 
submitted a statement in support of claim and an Information 
in Support of Claim for Post Traumatic Stress Disorder (PTSD) 
questionnaire (VA Form 21-95-1) in January 2005 detailing the 
nature of his symptoms and identifying the service-related 
stressors that he believed caused his PTSD.  The veteran 
claimed that he suffered from chronic to severe recurrent 
dreams, alienation, emotional numbness, no sense of future, 
anger and rage, self medication, a hyper-vigilant need to 
secure his home, and an exaggerated startle response.  On the 
PTSD questionnaire, he stated that he served in the "229th 
S&S Battalion" and that he drove approximately 262 JP4 fuel 
tanker runs between Dong Tam and Bear Cat, Vietnam from 1969 
to 1970.  According to the veteran, he was unescorted during 
these runs and did not carry any weapons; as a result, the 
veteran reported that his nerves were frayed.  In order to 
cope, he stated that he began self medicating.  As additional 
stressful incidents, the veteran reported receiving a "Dear 
John" letter and attempting suicide. 

In May 2005, the RO determined that new and material evidence 
had not been received with which to reopen his previously 
denied claim.  The RO stated that the information contained 
in the PTSD questionnaire did not constituted new and 
material evidence, as it did not show a diagnosis of PTSD or 
verify his stressors.

In his January 2005 appeal, the veteran reiterated the 
symptoms of his condition and his alleged military-related 
stressors, specifically his military service driving fuel 
tankers in Bear Cat, Vietnam while unescorted, unarmed, and 
unprotected.  Additionally, the veteran requested that VA 
give "due diligence" regarding his stressor events and that 
VA provide him a psychiatric examination in support of his 
claim for PTSD.    

VA obtained the veteran's post-service medical records from 
the Portland, Oregon VA Medical Center (VAMC), which included 
a mental health initial evaluation note completed by a nurse 
practitioner dated in May 2006.  During the mental health 
initial evaluation, the veteran reported having difficulty 
sleeping, frequent dreams, "a lot of anger," an inability 
to cope with stress, depression, and impotence, as well as 
feeling depressed, anxious, scared, tearful, and irritable.  
The veteran reported having suffered physical, verbal, and 
sexual abuse as a child.  He reported to the VA nurse 
practitioner that he served in Vietnam driving JP4 fuel 
tankers.  According to the veteran, he was shot at during 
these runs and feared for his life.  It was the veteran's 
report that he made two suicide attempts while in Vietnam.  
He informed the examiner that he had dreams of being in 
Vietnam driving tankers full of fuel.  With regard to his 
life after service, the veteran stated that he lived in a 
single person cabin for two years in an effort to remain 
isolated, and had a history of drug abuse.  He reported a 
sensation of seeing shadows or movement in his peripheral 
vision and sometimes thinking that he heard music or someone 
talking to him.  Additionally, the veteran reported 
previously taking anti-depression medication prescribed by 
his primary care physician.  In the diagnosis section of the 
May 2006 mental health note, the nurse practitioner indicated 
"rule out PTSD due to Vietnam, child abuse."  She 
recommended that the veteran take an anti-depressant and 
informed him of ways to access treatment for PTSD.
  
A June 2006 mental health medication management note was 
obtained from the Portland VAMC, which indicates that the 
veteran was seen by the same nurse practitioner who preformed 
the May 2006 mental health initial evaluation.  The veteran 
reported taking medication for anxiety and insomnia.  He 
reported that his mood was more irritable and anxious.  The 
veteran stated that he was experiencing an increase in 
symptoms since becoming remarried and living with his step-
children.  He indicated that he was living in a rural area 
where trucks drove onto the property, and that the trucks 
were a constant reminder of when he drove fuel tankers in 
Vietnam.  The veteran reported having intrusive thoughts and 
nightmares of being in Vietnam.  The veteran's diagnosis was 
"rule out PTSD related to service in Vietnam, major 
depression, history of polysubstance abuse in sustained 
remission."  He was prescribed anti-depression medication.

The veteran's claims file includes several mental health 
telephone contact notes also from the Portland VAMC.  As 
documented by notes dated in June 2006, August 2006, and 
September 2006, the veteran essentially reported taking his 
anti-depression medication, continuing to have difficulty 
sleeping, and feeling anxious and or stressed to varying 
degrees.

After a careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
PTSD.  While new, the copies of the veteran's post-service 
mental health records from the Portland VAMC are not material 
as they do not contain a definitive diagnosis of PTSD.  The 
May 2006 mental health initial evaluation note signed by a 
nurse practitioner indicates "rule out PTSD," but this does 
not constitute a definitive diagnosis in order to warrant 
service connection under 38 C.F.R. § 4.125 (2007).  The June 
2006 mental health note, which was signed by the same nurse 
practitioner, is plagued by the same flaws.  The veteran has 
not presented any material evidence which relates to an 
unestablished fact necessary to substantiate his claim.  The 
recently submitted evidence is either merely cumulative of 
previously submitted evidence or not bearing on the question 
of a nexus between his current PTSD and service.  As such, 
the evidence submitted since the RO's last denial of the 
claim does not raise a reasonable possibility of 
substantiating the claim.  

Furthermore, there has been no new evidence to verify a 
specific in-service incident or stressor that could possibly 
be linked to the veteran's current symptoms.  The veteran's 
military service records confirm his service as a track 
vehicle mechanic and his service in Vietnam from May 1969 to 
May 1970.  However, his service records are negative for any 
new evidence of his suicide attempts while in Vietnam, his 
individual participation in combat, or specific details that 
would confirm his accounts of driving fuel tankers between 
Dong Tam and Bear Cat, Vietnam.  While the veteran has 
provided information regarding his specific battalion and the 
general location of his service in the Republic of Vietnam, 
he has not provided any new information identifying a 
specific period of time and/or location in which the service-
related stressors where alleged to have occurred, the 
specific company or unit to which he was assigned, or the 
names of any other persons who may have information relevant 
to his claim.  In a formal finding dated in April 2008, VA 
determined that despite following all necessary procedures to 
obtain information from the veteran, VA lacked sufficient 
information to submit to the U.S. Army and Joint Services 
Records Research Center (JSRRC) or to conduct a meaningful 
search of Marine Corps or National Archives and Records 
Administration (NARA) records to corroborate the alleged 
service-related stressors.  VA determined that any further 
attempts to verify the service-related stressors would be 
futile.  Having previously determined that VA has satisfied 
its duty to assist, the Board finds that the veteran has not 
provided any new and material evidence to warrant reopening 
his claim.

The Board acknowledges that in support of his request to 
reopen his claim that the veteran submitted statements 
describing the nature of his symptoms and his experiences 
driving fuel tankers in Vietnam, to include being shot at and 
transporting fuel while unprotected.  While the Board is 
sympathetic to the veteran's contentions and finds that he is 
certainly competent to describe his in-service experiences in 
Vietnam, the veteran has not provided evidence which can be 
verified.  Moreover, the evidence has not shown that he 
engaged in combat during service; thus, the presumptions 
given to the statements of a claimant who engaged in combat 
are inapplicable in this case.  See Zarycki, 6 Vet. App. at 
98.

Accordingly, the Board finds that the evidence received 
subsequent to the May 2002 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for PTSD is not reopened 
and the claim remains denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


